19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 1 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 2 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 3 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 4 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 5 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 6 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 7 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 8 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 9 of 10
19-11555-aih   Doc 5   FILED 03/20/19   ENTERED 03/20/19 17:07:25   Page 10 of 10
